MARX, J.
The question in this case arises upon the motion of the United States Shoe Company to quash the service made upon it by publication by Santen. It seems that Santen advertised the case pending against the Company, publishing it for 6 consecutive weeks. The grounds 'upon which the company seeks to' set aside this, service by publication were: ' ’
. 1. That there is ho authority at law for making such service by publication.
■ 2. - That said publication was not made in a newspaper printed in the County where petition was filed.